NO. 07-10-00045-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
13, 2010
 

 
IN RE TURPEN INSURANCE AGENCY, INC., RELATOR

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
ON MOTION TO DISMISS
 
Relator Turpen
Insurance Agency, Inc., has filed a motion to dismiss
its petition for writ of mandamus currently pending before us.  According to the motion, the parties to the
underlying litigation have reached a settlement.  Attached to the motion is a copy of an order
signed by the trial court, dismissing the underlying litigation.  Because the motion does not contain a
certificate of conference, we withheld its determination for ten days.  Tex. R. App. P. 10.1(a)(5)
& 10.3(a).  During this period, no
party filed a response.  
Accordingly, the motion to dismiss is
granted and the original proceeding is dismissed.  Tex. R. App. P. 42.1(a)(1).  Relator’s pending
motion for leave to file privileged documents under seal is dismissed as
moot.  Costs of the original proceeding
are taxed against relator.  Tex. R. App. P. 42.1(d).  Having dismissed the original proceeding at relator’s request, we will not entertain a motion for
rehearing.
 
James T. Campbell
                                                                                                            Justice